Citation Nr: 0207494	
Decision Date: 07/10/02    Archive Date: 07/17/02	

DOCKET NO.  98-18 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial schedular rating for 
postoperative cervical intervertebral degenerative disc 
disease with fusion at C7, currently rated as 10 percent 
disabling prior to March 21, 2000 (excluding a period of a 
temporary total rating from November 5, 1999 to January 01, 
2000) and 20 percent disabling from March 21, 2000.

2.  Entitlement to an extraschedular rating for postoperative 
cervical intervertebral degenerative disc disease with fusion 
at C7

3.  Entitlement an initial compensable rating for service 
connected myalgia, upper  back


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in March 1995 with over 
20 years' active military service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which granted the veteran 
service connection for a cervical spine disorder involving 
herniated disc and a disorder manifested by upper back 
myalgia.  Both of these disabilities were assigned 
noncompensable ratings, effective from April 1, 1995.

As the veteran's appeal stems from an initial rating decision 
granting service connection, the issues in appellate status 
are as stated on the title page per the directives of 
Fenderson v. West, 12 Vet. App. 119 (1999).  According to 
Fenderson, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  Thus, 
the Board will consider whether staged ratings are warranted 
from the effective date of service connection.

The Board notes that during the pendency of this appeal the 
RO, by a rating action dated in May 2000, increased the 
disability evaluation for the veteran's service-connected 
cervical spine disorder from 10 percent to 20 percent, 
effective from March 21, 2000.

The Board is undertaken additional development on the issues 
of an extraschedular rating for service connected cervical 
disability and entitlement to an initial compensable rating 
for the veteran's service-connected upper back disability.  
These matters will be discussed in the REMAND section of this 
decision.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  Prior to March 23, 1999, the veteran's postoperative 
cervical intervertebral degenerative disc disease with fusion 
at C7 was manifested by chronic pain, radiological evidence 
of degenerative disc disease and moderate limitation of 
motion of the cervical spine.

3.  Effective March 23, 1999, the veteran's postoperative 
cervical intervertebral degenerative disc disease with fusion 
at C7 was manifested primarily by chronic pain, radiological 
evidence of degenerative disc disease and severe limitation 
of motion of the cervical spine.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 20 percent, 
but no higher, for postoperative cervical intervertebral disc 
disease with fusion at C7 prior to March 23, 1999, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 and Part 4, 
Codes 5287, 5290, 5293 (2001); 66 Fed. Reg. 45, 620 (August 
29, 2001), (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

2.  The schedular criteria for an evaluation of 30 percent, 
but no higher, for postoperative cervical intervertebral disc 
disease with fusion at C7 from March 23, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 and Part 4, Codes 
5287, 5290, 5293 (2001); 66 Fed. Reg. 45, 620 (August 29, 
2001), (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in July 1989 
he presented to a service department acute medical care 
facility with complaints of low back and neck pain due to 
trauma as a result of a hard rear "PLF" (parachute landing 
fall) two weeks earlier.  X-rays of the lumbosacral spine in 
August 1989 were negative for fracture or abnormalities.  The 
veteran had a recurrence of low back pain in March 1992, 
which was diagnostically assessed as low back strain.  In 
September 1992 the veteran presented with complaints of upper 
back strain of approximately one month's duration.  The 
veteran was found to be tender to percussion at the left 
thoracic paraspinal musculature as well as at the upper 
thoracic spinous process.  Upper thoracic facet impingement 
was assessed.  MRI's of the cervical and thoracic spine in 
September 1992 were interpreted to reveal a questionable 
slight decrease in C5-6, a tilt to the left and a slight 
convexity to the right of the thoracic spine.  An MRI of the 
cervical spine in October 1992 revealed a disc bulge versus 
small central C5-6 herniated nucleus pulposus with normal C6 
nerve root bilaterally.  On follow-up evaluation in March 
1993 the veteran complained of discomfort of the upper 
posterior thoracic region especially when lifting.  The 
veteran was assessed by his examiner as suffering from 
paravertebral myalgia.  Subsequent service medical records 
show recurrent evaluation and treatment for the veteran's 
complaints about upper back pain and discomfort as well as 
for a symptomatic herniated nucleus pulposus C5, C6.  He was 
provided a permanent physical profile and treated 
conservatively by service physicians.  

On his initial post service VA examination in May 1995, the 
veteran reported injuring his upper back in 1988 and in 1991.  
He said he was diagnosed as having a herniated disc.  He also 
stated that since his injuries in service, he has had 
discomfort in the lower neck area radiating to the bilateral 
shoulders and arms with numbness in these areas 
intermittently.  Physical examination revealed normal 
cervical spine findings except for objective pain on maximum 
backward extension.  There was otherwise no limitation of 
motion, cervical spine tenderness, and/or paraspinal muscle 
spasm and no evidence of radiculopathy.  Bilateral shoulder 
and upper arm examinations were entirely within normal 
limits.  An X-ray of the cervical spine was interpreted to 
reveal straightening of the normal lordotic curve.  
Otherwise, the cervical spine was unremarkable.  History of 
upper back pain with radiculopathy without X-ray evidence of 
disease was the pertinent diagnosis.  

Service connection for a history of a herniated disc of the 
cervical spine with left arm radiation and service connection 
for myalgia upper back was established by a September 1995 
rating action.  Both of these disorders were rated 
noncompensably disabling under Diagnostic Codes 5293 and 
5295, respectively, effective from April 1, 1995.

In a letter received in June 1996 the veteran's private 
physician, Carol M. Wadon, M.D., reported that the veteran 
had been her patient since February 1990 for complaints of 
neck pain.  She noted that MRI scans done in service and most 
recently in January 1996 revealed evidence of degenerative 
disease at C4-5 and C5-6.  She noted that a radiologist had 
compared films taken in service in November 1992 and those 
taken in January 1996 and found that the C5-6 changes were 
essentially stable but that the C4-5 area represented some 
interval progression of underlying discogenic degenerative 
change.  Dr. Wadon added that "[c]ertainly his preexistent 
service-connected cervical disability could have been 
aggravated by new injuries sustained in his motor vehicle 
accident of February 22, 1996."  She further related that 
based on AMA guidelines, the veteran's impairment of the 
whole person due to his cervical spine radiculopathy would be 
rated as 15 percent.

Medical records received from the Cape Fear Valley Medical 
Center in October 1996 and December 1996 show that the 
veteran presented in February 1996 with complaints of neck, 
back, left knee and left ankle pain following a motor vehicle 
accident the previous day.  It was noted that he did not hit 
his head.  Physical examination of the neck was significant 
for minor posterior neck tenderness.  Cervical X-rays showed 
a clay shoveler's fracture and spinous process fracture at 
C7.  It was noted, however, that this fracture appeared to be 
old as the margins were well corticated.  No additional 
fractures were identified following a computer tomography 
scan of C6 to T1.  The veteran was prescribed a hard cervical 
collar.  Status post motor vehicle accident with C7 spinous 
process fracture, possible old fracture and history of C5-6 
herniated disc were the pertinent diagnoses.  

Subsequent treatment records from the Cape Fear Valley 
Medical Center show that the veteran was admitted in June 
1996 to a pain management center for complaints of pain.  
Physical examination in June 1996 of the neck noted it to be 
supple with left greater occipital nerve distribution 
tenderness.  Cervical range of motion was noted to be flexion 
42 degrees, extension 66 degrees, left side bending 
22 degrees, right side bending 42 degrees, right rotation 62 
degrees, and left rotation 72 degrees with complaints of 
increased pain with cervical flexion.  The veteran's back 
demonstrated reasonable flexibility with slightly decreased 
strength in the lower back.  There was a large trigger point 
in the superior border of the left trapezius.  Upper 
extremity strength was noted to be 5/5 bilaterally with good 
range of motion.  Deep tendon reflexes were two plus and 
bilaterally symmetric.  There was decreased sensation at C5-6 
on the left to pinprick.  The veteran underwent physical 
therapy evaluation and treatment to include a trigger point 
injection of one percent Xylocaine Methylparapen without 
epinephrine plus 20 milligrams of Depo-Medrol for his right 
upper back myofascial pain syndrome.  He also received a 
cervical epidural steroid injection for cervical spine 
radiculopathy.

VA outpatient treatment records compiled between April 1995 
and October 1996 and entered into the record in October 1996 
show evaluation and treatment provided to the veteran in 
October 1995 and January 1996 for chronic neck pain.  In July 
1996 the veteran was afforded further VA physical examination 
for complaints of neck stiffness with what the veteran 
reported to be a moderate limitation of motion.  An 
examination of the neck at that time showed it to be supple 
with 10 to 30-percent limitation in range of motion.  

On VA examination in October 1996 the veteran complained of 
aching joints and cervical spine problems on joint 
examination.  Range of motion of the cervical spine was 
normal in all axes.  X-rays of the cervical spine were 
interpreted to be normal with no evidence of fracture, 
subluxation, or significant degenerative changes.  Arthralgia 
with normal range of motion and subjective evidence of left 
arm neuropathy was the pertinent diagnosis.

A rating decision by the RO in August 1998 increased the 
disability evaluation assigned for the veteran's service-
connected cervical spine disorder from 0 to 10 percent under 
Diagnostic Code 5293 of VA schedule for rating disabilities 
(rating schedule), effective from April 1, 1995.

The veteran presented to a VA outpatient treatment clinic in 
September 1998 with complaints of pain in the right side of 
his neck radiating to his shoulder.  On physical examination 
tenderness to palpation was noted. 

An MRI of the cervical spine in September 1998 by the 
Fayetteville Diagnostic Center was interpreted to reveal no 
significant interval change in the appearance of the cervical 
spine relative to the prior January 1996 study.  There was 
broad-based disc bulging and end plate spur formation at C5-
C6 resulting in mild narrowing of the central spinal canal as 
well as narrowing of the neural foramina bilaterally.  There 
was mild left foramina stenosis at the C3-C4 level.  It was 
also noted that the previously noted nonunion involving the 
spinous process at the C7 level was no longer identified, 
possibly due to intervertebral resection of the tip of the C7 
spinous process relative to the prior study.  An October 1998 
computer tomography scan of the cervical spine revealed very 
mild hypertrophic changes at C5-C6 but no herniation or 
significant spurring.  The narrowing was slightly more 
pronounced on the left than on the right side but no disc 
protrusion was identified.  Otherwise the examination was 
normal.

Private treatment records received in November 1998 revealed 
that between April 1997 and May 1998 the veteran was seen by 
a private physician, Gwenesta B. Melton, M.D., for complaints 
of continued stiffness and aching of his lower back, his 
shoulders and his neck.  He was noted on examination in 
November 1997 to have decreased range of motion of the neck 
with crepitus.  Dr. Melton assessed him as having 
osteoarthritis of the cervical spine.   

In October 1998 the veteran presented to Dr. Wadon with 
complaints of continuing difficulty with neck pain.  The 
veteran said that five weeks earlier, he turned to pick 
something up and had the onset of right neck pain radiating 
down to his elbow.  Dr. Wadon ordered a myelogram of the 
veteran's cervical spine.  An October 1998 myelography was 
interpreted to reveal C5-6 degenerative change with no 
significant disc herniation.  Dr. Wadon ruled out surgery and 
started the veteran on a conservative course of physical 
therapy with modalities.  She also noted that the veteran was 
aware that he might have life-long difficulties with his neck 
and require follow-up on an as needed basis.

The veteran was reevaluated by the Cape Fear Valley Medical 
Center Pain Clinic in December 1998.  It was noted that he 
had completed his home physical therapy program and was doing 
quite well with absent motor and sensory deficits.  He, 
however, desired a series of epidural steroid injections for 
complaints of intermittent numbness and tingling.  It was 
noted that he was not currently taking any medications for 
pain.  On physical examination, the veteran's neck was supple 
and nontender.  His back was within normal limits.  His upper 
extremities had 5/5 motor strength and deep tendon reflexes 
were two plus and bilaterally symmetrical.  Sensation was 
decreased at C5-C6 on the left side to pinprick.  The 
diagnostic impression was chronic degenerative disc disease 
C5-C6 with sensory changes, status post physical therapy with 
marked improvement.  The veteran was scheduled for a series 
of epidural steroid injections in order to complete his 
rehabilitation.

In a letter dated in December 1998 Dr. Wadon reported that 
the veteran continued to suffer neck pain.  She stated that 
he had difficulty sitting for longer periods of time typing 
and operating a computer.  She further stated that his 
present medical condition was aggravated by continuing to do 
typing and other forms of activity that would maintain his 
neck at a constant angle, such as operating a computer.  She 
recommended that the veteran be retrained into another career 
field.  

On a VA examination of March 23, 1999, the veteran said that 
he had missed 197 hours of work from September 1998 to 
November 1998 as a result of problems with his back, 
including pain and discomfort.  He said he used medications 
to control pain and inflammation of his back and neck and 
also continued on a physical therapy program to aid with his 
range of motion and pain relief.  On "joints" examination, 
the veteran complained of a constant posterior cervical pain 
radiating into the left upper extremity associated with pain 
and numbness in the left hand, aggravated by increased 
physical activity.  The veteran also said he experienced 
recurrent right shoulder pain associated with limited range 
of motion about the shoulder in addition to low back and 
right knee pain.  The veteran further reported undergoing 
cervical spine surgery in 1977 with excision of an ununited 
fracture of the C7 spinous process.  

Physical examination of the cervical spine revealed a normal 
external appearance of the posterior cervical region without 
thickening or spasm of the posterior cervical musculature.  
There was no tenderness to palpation over the cervical 
vertebrae but tenderness was noted over a healed midline 
surgical incision at C7-T1 level.  There was limited range of 
motion about the cervical spine with forward flexion to 30 
degrees, extension to 30 degrees, right and left lateral 
bending to 15 degrees and right and left cervical rotation 30 
degrees.  There was no measurable circumferential atrophy of 
either arm or forearm.  Deep tendon reflexes were two plus 
and symmetrical in the upper extremities.  Sensory and 
vascular examination was within normal limits.  Muscle 
strength in the upper extremities was rated as normal.  
X-rays of the cervical spine were interpreted to show post-
traumatic osteoarthritic changes.  Degenerative disc disease 
cervical--5/6 level with radiculopathy was the pertinent 
diagnosis.  

The veteran underwent a nerve conduction study and 
electromyogram in October 1999, which was interpreted to 
demonstrate a probable chronic C5-6 radiculopathy.  

In October 1999 the veteran was seen by his private 
physician, Kevin A. Vaught, M.D., who noted that the veteran 
continued to complain of cervical and right arm pain with 
intermittent paresthesias in the right C6 dermatomal 
distribution.  The veteran reported that since his motor 
vehicle accident in May 1999, his cervical spine pain, which 
had been chronic intermittent, has significantly exacerbated.  
Dr. Vaught noted that he had informed the veteran that his 
condition could be treated conservatively, and that there was 
no urgent need for surgical intervention unless his pain was 
limiting his lifestyle.  The veteran reportedly insisted that 
it was, that he was tired of conservative therapy and that he 
desired to proceed with surgical intervention.  

The veteran was hospitalized in November 1999 for an elective 
C5/6 anterior cervical diskectomy fusion using Cornerstone 
Allograft and Codman Titanium plates.  He underwent this 
procedure without problems and was discharged to home on 
postoperative day number 1.  An X-ray of the cervical spine 
on postoperative follow-up in December 1999 was interpreted 
by the veteran's private physician to show status post 
anterior fusion and interbody bone plug placement at C5-C6 
with normal anatomic alignment with no evidence of any acute 
osseous abnormality.

In a letter dated in December 1999, Dr. Vaught related that 
the veteran had recently underwent a C5-6 anterior cervical 
diskectomy and interbody fusion for a right C6 radiculopathy 
that had failed substantial conservative therapy.  He noted 
that prior to this surgery, the veteran had a history of 
degenerative disc disease at C5-6 for some time, which was 
initially improved with conservative therapy.  However, 
following a motor vehicle accident in May 1999, the veteran's 
condition became exacerbated and he experienced progressively 
worsening cervical and right arm pain, eventually developing 
a right C6 radiculopathy, necessitating surgical 
intervention.  Dr. Vaught expressed his belief that the 
veteran's right C6 radiculopathy was a result of his 
preexistent service-connected disability.  He further noted 
that since the veteran underwent a cervical fusion his 
degenerative disc disease has progressively worsened after 
his motor vehicle accident causing significant radiculopathy 
and significant cervical and right arm pain.  Dr. Vaught 
added that the worsening of the veteran's condition, in his 
opinion, caused severe intervertebral disc syndrome with 
significant disability manifested by limitation of motion, 
restriction of activities, and functional impairments, which 
is all confirmed by both physical examination and EMG nerve 
conduction studies.  He noted that the veteran underwent 
surgery in November 1999 and was currently being followed by 
him postoperatively.  

In a letter dated in November 1999, and received in February 
2000, the veteran's place of employment notified the VA that 
the veteran used 196 hours of sick leave in calendar years 
1998 and 366.5 hours in calendar year 1999.  The veteran's 
supervisor noted that she was aware of his medical 
limitations and the difficulties he has experienced with his 
neck and back since 1996.

Private clinical records received on March 21, 2000, include 
a January 2000 office note signed by Dr. Vaught which reports 
that the veteran presented on follow-up evaluation with 
reports of excruciating cervical pain radiating into his 
right arm since turning his neck several days earlier.  It 
was noted that since this event, the veteran has had limited 
cervical range of motion.  The veteran was examined and found 
to be neurologically stable.  He had some reproducible 
cervical paraspinous muscle spasms and tenderness on the 
right side.  Dr. Vaught stated that the veteran appeared to 
have a cervical strain, which should improve over time.  He 
further stated that he would keep the veteran off of work for 
one week so that he could try to maximize his conservative 
therapies.  Dr. Vaught added that the veteran was also taking 
narcotics and Valium, which limited his ability to do things 
at work anyway.  

On a VA examination in March 2000 the veteran complained of 
recurrent pain in his neck region, radiating to his arms with 
loss of range of motion and headaches.  He stated that he was 
unable to perform everyday household tasks and activities.  
The veteran informed his examiner that he had a diskectomy at 
C5-6 in the November 1999 due to pains in his arms, which 
were intolerable.  He added that following surgery, his pain 
improved.  The veteran described chronic pain in his neck and 
back.  He said he was able to work a 40-hour week at his 
place of employment.  On neurological disorder examination, 
the veteran was able to jog, bend and squat easily.  Strength 
of the deltoids, biceps, triceps, finger-to-thumb movements, 
quadriceps, anterior tibials, hamstrings, gastrocnemius, 
peroneals and toes were all good.  There was no 
fasciculations and no atrophy.  The veteran could lift 
himself with his arms while seated.  His range of motion, 
however, was limited in the neck at 30 percent of normal 
flexion and 50 percent of rotation, right and left.  
Extension was limited to 30 percent of normal.  Reflexes at 
the biceps, triceps, brachioradialis, knee and ankle were all 
symmetric and active.  Superficial sensation, traced figures 
and vibration in all four extremities were normal.  
Interscapular and neck pains with moderate limitation of all 
neck flexion, extension and rotations, but preserved 
sensation, reflexes and muscle bulk, as well as a history of 
backaches neurologically negative were the pertinent 
diagnostic impressions.  

On VA "spine" examination in March 2000 the veteran 
complained of recurrent pain in his neck region going to both 
arms with reduced motion in his neck.  He said he also has 
headaches behind his neck and a sore feeling from the base of 
his neck to his scalp.  He further said that this interfered 
with every day activities particularly with heavy household 
tasks and heavy lifting.  He did not complain of as much 
weakness as he did pain on motion.  It was also noted that he 
did not do enough to have lack of endurance and did not have 
flare-ups.  

On physical examination, the veteran moved easily but held 
his neck somewhat stiffly.  A surgical scar 3 inches, healed 
and near the midline below C7 was noted.  He had an anterior 
collar 4-inch incision right of the midline, low which was 
healed and asymptomatic.  He did not have tenderness on 
palpation over the neck muscles or over the upper back 
muscles.  The examiner noted he had myalgia.  The veteran's 
range of motion was stopped by stiffness and if he tried to 
continue stopped by pain.  Range of motion of the neck was 
forward flexion to only 10 degrees.  Extension backward was 
to 10 degrees.  He had rotation to the left 10 degrees and to 
the right 10 degrees.  Lifting the shoulders against 
resistance did not cause pain and lifting the arms without 
weight did not cause pain.  However, when the veteran was 
instructed to lift a book, which weighed 5 pounds and place 
it on a shelf 2 feet above, he had pain after 1 foot and had 
further pain so that the move was discontinued.  This was 
with his right dominant hand.  He had less difficulty taking 
the book higher before he had any pain with the left arm.  
The pain was referred to the muscles between the neck and the 
shoulder.  The veteran's grasp was strong and he evinced no 
weakness of the upper extremities.  Cervical intervertebral 
disc disease, postoperative diskectomy with fusion cervical 
7, with painful restricted motion was the diagnosis.  

As noted above, by a May 2000 rating decision the RO 
increased the disability evaluation of the veteran's neck 
disorder from 10 percent to 20 percent, effective from March 
21, 2000, the date evidence was received from the veteran's 
representative that included Dr. Vaught's office note dated 
in January 2000 reporting increased limitation of motion of 
the neck.

In a letter dated in August 2000, Dr. Vaught stated that the 
veteran was a former patient of Dr. Carol Wadon who assessed 
him as having a 15 percent partial disability due to a C7 
shoveler's fracture.  He noted that the veteran has since 
undergone a C5-6 anterior cervical diskectomy and fusion with 
instrumentation by him for a C6 radiculopathy.  He stated 
that he would now rate the veteran's complete partial 
disability related to his spine as 25 percent total, 
including both the C6 radiculopathy for which he has been 
recently treated and his previous C7 clay shoveler's 
fracture.  

On VA examination in February 2001 the veteran reported 
feelings of daily stiffness in the neck exaggerated whenever 
he turned from side to side.  He also described some shooting 
type of pain, which went down the left shoulder towards the 
elbow.  The veteran reported that he had difficulty sitting 
long in any one posture at work.  He said that turning his 
head from side to side was more painful when he was turning 
the head or neck to the left side.  The veteran reported that 
he has had surgery twice on his neck anteriorly and 
posteriorly.  The veteran said he could no longer use a push 
lawnmower or rake his lawn.  He climbed no ladders and tried 
to avoid any leaning over while typing.  With any other 
maneuver rather than leaning forward, he would try to simply 
squat or keep his back straight.  It was noted that for 
treatment, the veteran had been going to physical therapy 2 
or 3 times a week for stretching exercises.  

On physical examination, the veteran held himself stiffly but 
comfortably on the examining table.  Principal examination 
high in the back above the cervical spine revealed a normal 
curve.  There was an asymptomatic posterior 3-inch scar and 
an asymptomatic anterior thin scar.  The veteran had 
tenderness directly over the C6 area on deep palpation.  He 
was also tender adjacent to the cervical spine laterally and 
immediately below the C6 to C7 area.  This muscular tenseness 
felt by the examiner extended to the anterior shoulder and 
left neck.  Forward flexion of the cervical spine was to 20 
degrees limited by pain.  Extension was to 20 degrees without 
pain.  Left lateral rotation was to 20 degrees at which point 
he had discomfort.  Right lateral rotation was to 30 degrees 
before having pain.  Flexion was limited to 15 degrees left 
and 20 degrees right.  Against the examiner's resistance to 
lateral motion and to flexion and extension, the veteran 
evinced no weakness.  The veteran's reflexes were two plus 
and equal in the upper extremities.  The veteran had 
subjective symptoms of numbness over the dorsum of the right 
thumb and left thumb.  However, each area was sensitive to 
touch to fine motion and position.  The veteran had strong 
grasps, no weakness and his agility was not compromised.  The 
veteran's X-rays and MRI imaging high in the cervical spine 
were reviewed by the examiner and noted to demonstrate 
consistent findings between 1996, 1998 and 1999.  Cervical 
intervertebral disc disease with postoperative diskectomies, 
fusion with painful restricted motion was the diagnosis.  

In separate statements received in May 2001, two co-workers 
of the veteran related their observations of the veteran's 
pain and discomfort in the work place.  The veteran's 
reluctance to absent himself from work in order to obtain 
medical attention for his neck symptoms was also noted.  

In a statement dated in May 2001 the veteran's supervisor 
noted that he had observed the veteran on a daily basis and 
was familiar with his physical disabilities.  He noted that 
notwithstanding the limitations his disability imposed, the 
veteran did not allow it to interfere with his duties.  It 
was also noted that the veteran had a "negative sick leave 
balance," and that this explained in great part why he failed 
to take the necessary time off to take care of his neck pain.  



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Further where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions initially raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to 38 C.F.R. §§ 4.1 and 4.2 
(2001).  Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected parts or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required under ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursions of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing or weight bearing.

The evaluation of the same disability or manifestations under 
a different diagnosis is to be avoided.  38 C.F.R. § 4.14 
(2001).  Rather, the veteran's disabilities will be rated 
under the diagnostic code, which allows the highest possible 
evaluation of the clinical findings shown on objective 
evaluation.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeal for Veterans' Claims held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.  Fenderson at 126-28.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court affirmed 
the staged ratings principle of Fenderson and specifically 
found that 38 U.S.C.A. § 5110 and its implementing 
regulations did not require that the final rating be effected 
the date of the claim.  Rather, the law must be taken at its 
plain meaning and the plain meaning of the requirement that 
the effective date be determined in accordance with the facts 
found is that the disability rating must change to reflect 
the severity of the disability as shown by the facts from 
time to time.  

Cervical Spine Disorder

38 C.F.R. § 4.71a, Diagnostic Code 5290 pertains to 
limitation of motion of the cervical spine.  Under Diagnostic 
Code 5290, a 10 percent evaluation is for assignment when 
slight limitation of motion is shown.  Moderate limitation of 
motion warrants a 20 percent evaluation.  Severe limitation 
of motion warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  Unfavorable ankylosis of the 
cervical spine warrants a 40 percent rating and favorable 
ankylosis warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287.

Alternatively, the veteran's cervical spine disorder can be 
rated under Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome.  Under this code a 10 percent 
rating is warranted for mild intervertebral disc syndrome.  A 
20 percent rating is warranted for moderate intervertebral 
disc syndrome with recurrent attacks.  A 40 percent rating is 
warranted for severe symptoms characterized by recurring 
attacks with intermittent relief.  A 60 percent rating, which 
is the highest rating under this code, requires evidence of a 
pronounced condition with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasms, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  38 C.F.R. § 471a, Diagnostic 
Code 5293.

After reviewing the entire record, the Board concludes that 
an evaluation of 20 percent, but no greater, for a cervical 
spine disorder is warranted prior to March 23, 1999.  The 
record prior to this time shows sufficient actual and 
functional loss prior to this date to equate to moderate and 
no greater limitation of motion.  Findings on VA examination 
and private clinical evaluation for treatment purposes prior 
to the veteran's VA examination in March 1999 show that the 
veteran had objectively demonstrated chronic pain, mild 
neurological symptoms involving decreased sensation and 
radiological evidence of degenerative disease with decreased 
range of motion of the cervical spine.  Here we note that the 
veteran while being evaluated at the Cape Fear Valley Medical 
Center demonstrated cervical range of motion in June 1996 
which included flexion to 42 degrees, extension to 66 
degrees, side bending by 22 degrees right rotation to 62 and 
left rotation to 72.  There were complaints of pain with 
cervical flexion.  While subsequent evaluation of the 
veteran's cervical spine by VA in September 1996 showed range 
of motion in all axes to be within normal limits, the 
clinical findings prior to the veteran's VA examination on 
March 23, 1999, nevertheless demonstrate, with consideration 
of the provisions of 38 C.F.R. §§ 4.40 and 4.45, disability 
equivalent to moderate limitation of motion of the cervical 
spine.  The Board notes in this regard as did the Court in 
DeLuca v. Brown, 8 Vet. App 202 (1995), that a part that 
becomes painful on use must be regarded as seriously 
disabled.  (Emphasis in original).  In this case the 
veteran's pain on use cannot be ignored.  The veteran has had 
consistent complaints of neck pain which has been treated by 
his private physician with epidural steroid injections.  He 
furthermore was advised by his treating physician in 1998 to 
seek different job related duties due to excessive pain 
associated with his present type of employment.  Considering 
the severity of the veteran's neck pain, the Board finds that 
the criteria for the 20 percent rating for moderate 
limitation of motion of the cervical spine under Diagnostic 
Code 5290, but no more, is approximated.  Evidence of more 
than moderate functional impairment in any plane of motion 
was not shown by the objective clinical data prior to the 
veteran's VA examination in March 1999.  Here we observe 
that, although the veteran had clinical findings of chronic 
pain requiring a conservative course of physical therapy and 
pain management prior to March 23, 1999 consideration of 
38 C.F.R. §§ 4.40 and 4.45 does not lead the Board to 
conclude that the functional loss he experienced due to 
persistent pain equated to more than moderate limitation of 
motion, especially as the degree of pain was subject to 
alleviation by medication and neck positioning.  

Consideration has also been given to evaluating the veteran 
under the criteria for intervertebral disc syndrome set forth 
in Diagnostic Code 5293.  Positive findings on VA examination 
and evaluation by the veteran's private physicians have 
included decreased sensation and reports of radiculopathy on 
occasion.  Neurological findings, however, have been for the 
most part negative or minimal.  Thus, a rating for the neck 
under DC 5293 in lieu of 5290 would not be advantageous to 
the veteran.  In summary, neurological and actual and 
functional orthopedic impairment such as to warrant an 
increased evaluation greater than 20 percent under the 
applicable diagnostic codes pertaining to the cervical spine 
was not shown prior to March 23, 1999.  Accordingly, an 
evaluation greater than 20 percent for the veteran's service-
connected neck disability was not warranted prior to that 
date.

The evidence shows that the veteran's predominant symptom 
resulting from his service-connected neck disability has been 
chronic pain, which occasionally radiates to his upper 
extremities.  Manifestations of the veteran's service-
connected disability were shown on VA examination beginning 
in March 1999 and thereafter to include, in addition to pain, 
increased limitation of motion in all axes.  Forward flexion 
was limited to 30 degrees in March 1999 and 20 degrees on his 
most recent VA examination in February 2001, in addition to 
restricted motion in all other planes of movement.  The 
veteran's VA examiner characterized such restriction of 
cervical spine motion in March 2000 as moderate.  The Board 
does not disagree with this assessment.  However when the 
degree of limitation of neck motion, and the veteran's 
objectively demonstrated pain and the provisions of 38 C.F.R. 
§§  4.40 and 4.45 are considered, there is disability 
equivalent to severe limitation of cervical motion.  
Ankylosis of the neck has not been demonstrated.

Moreover, significant neurological manifestations are not 
demonstrated by the evidence of record.  Sensory examination 
in March 1999 was normal and subsequent VA examinations in 
March 2000 and in February 2001 showed no evidence of muscle 
spasms, atrophy or other neurological findings appropriate to 
the site of the diseased disc.  Thus, evidence of disability 
equivalent to pronounced intervertebral disc syndrome has not 
been objectively or functionally demonstrated.  

In summary, the Board concludes that a 20 percent rating is 
warranted for the veteran's service-connected cervical spine 
disorder from April 1, 1995, the effective date of service 
connection, to March 23, 1999.  From March 23, 1999, a rating 
of 30 percent is warranted for this disorder.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating but no higher for the 
veteran's postoperative cervical intervertebral degenerative 
disc disease is granted prior to March 23, 1999; and a 30 
percent rating but no higher is granted effective from March 
23, 1999.  




REMAND

The Board notes that in asserting his claim for an increased 
rating for his service-connected neck disability, the veteran 
has indicated that his cervical spine disability has markedly 
interfered with his career and resulted in loss time from his 
place of employment.  In view of the nature of the veteran's 
claim, the Board believes that application of the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) may be 
warranted.  However, after reviewing the evidence of record, 
the Board finds that the veteran's employment history and 
specifically his lost time from work due solely to his 
service-connected neck disability has not been adequately 
developed to determine the applicability of the 
extraschedular provisions.  We acknowledge that the veteran's 
supervisor, in a November 1999 letter to the RO, provided a 
list of his absences from work since 1997.  This list, 
however, included both absences attributed to both his back 
and neck disabilities.  Time lost due specifically to the 
neck disability is required.

In addition, the veteran's upper back disability was rated 
using a code provision pertaining to the low back.  The 
veteran must be informed of the diagnostic codes pertaining 
to rating disabilities of the upper back, and medical 
information is needed specifically pertaining to the upper 
back.

In accordance with the statutory duty to assist the veteran 
in development of evidence pertinent to this aspect of his 
claim, the case is REMANDED to the RO for the following 
development:

1.  The RO should first inform the 
veteran of the elements of a claim for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), with respect to his 
service-connected cervical spine 
disability, and permit him the full 
opportunity to supplement the record as 
desired.  (Note: In view of the 
enumerated provisions, there is a duty to 
notify the veteran that he is responsible 
for furnishing employment records to 
support his claim that his service-
connected cervical spine disability 
affects his employment.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997)).  
The RO should assist the veteran, as 
necessary, in obtaining the relevant 
evidence by obtaining the appropriate 
authorizations.  If the search is 
unproductive, the RO should indicate so 
in its decision.

2.  Send the veteran and his 
representative a letter informing them 
that the veteran is being given an 
opportunity to supplement the record on 
appeal with any relevant evidence 
concerning the rating to be assigned 
myalgia of the upper back.  In this 
letter, he should be asked to provide a 
list of the names and addresses of all 
doctors and medical facilities 
(hospitals, HMOs, VA facilities, etc.) 
from whom he received treatment 
specifically for his upper back myalgia 
since March 1995.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each non-VA 
health care provider identified.  When 
the veteran responds to the above request 
for information with the necessary 
authorization, obtain the medical records 
from each provider identified, which is 
not already of record.

3.  The RO should consider whether the 
evidence submitted warrants the 
assignment of an extraschedular rating 
for the service-connected cervical spine 
disability pursuant to 38 C.F.R. §  
3.321(b)(1).  If the criteria for an 
extra-schedular rating are met, the case 
should then be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.

4.  After completion of the above 
development in numbers 1 and 2 to the 
extent possible, make arrangements to 
afford the veteran an orthopedic 
examination to determine the current 
severity of his service-connected upper 
back myalgia.  The claims folder must be 
made available to the examining physician 
so that the pertinent medical records may 
be studied in detail.  All indicated 
tests and studies should be accomplished.  
The examiner should record the pertinent 
medical complaints, clinical findings, 
and diagnosis.  The examiner should also 
note the normal ranges of motion of the 
thoracic spine and indicate the ranges of 
motion of the veteran's thoracic spine.  
If he has ankylosis, it should be 
determined if it is favorable or 
unfavorable.  The examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the thoracic 
spine due to any of the following: (1) 
pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups under § 
4.40, and weakened movement, excess 
fatigability or incoordination under § 
4.45.  If the examiner is unable to make 
any of the above determinations, it 
should be so indicated on the record. 

5.  If the benefits sought on appeal are 
not granted, the veteran and his 
representative should be afforded a 
Supplemental Statement of the Case, to 
include the applicable criteria, and a 
full explanation of the actions taken on 
his claim.  The applicable criteria 
should include Diagnostic Code 5291 and 
Diagnostic Code 5288.  The veteran should 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

